Citation Nr: 1422227	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-26 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits higher than 60 percent under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from May 2004 to September 2009 with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal must be remanded for further development.

In written statements and during his June 2012 Board hearing, the Veteran asserted that he is entitled to education benefits at the rate of at least 70 percent.  He argues that the RO failed to verify the nature of his military service from March 1, 2010 to June 24, 2010 and from July 17, 2010 to August 4, 2010.  See also the Veteran's notice of disagreement (NOD) dated April 2011.  He contends that counting his military service for these periods would result in a 70 percent payment rate for education benefits.

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304.  See 38 C.F.R. § 21.9505.

Aggregate length of creditable active duty service after September 10, 2001 determines the percentage of maximum amounts payable.   The table is as follows, in pertinent part:  40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 [i.e., under Title 10 authority].  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).

It is noted that on January 4, 2011, the Post-9/11 Veterans Educational Improvements Act of 2010 was enacted.  Pub. L. No. 111-377, 124 Stat. 4106 (2011).  This Act made changes to Chapter 33 of Title 38, United States Code, pursuant to the Post-9/11 Veterans Educational Assistance Act of 2008 (Title V of Public Law 110-252), which include adding provisions to allow certain National Guard service to be considered as qualifying active duty service for purposes of Chapter 33 eligibility.  See Pub. L. No. 111-377, § 101(a), 124 Stat. 4106, 4108 (2011).  Prior to the Act, Title 32 National Guard service was explicitly excluded as qualifying active duty service for purposes of Chapter 33 eligibility.  Further, it is especially notable that 38 C.F.R. § 21.9505(1) still reflects that active duty does not include full-time National Guard Duty performed under the authority of Title 32; amendments to the regulations have yet to be promulgated.

In this matter, the Veteran has specifically asserted that he was ordered to full time service in the National Guard for the purpose of organizing, administering, recruiting, instructing or training the National Guard for the periods of service herein under contention:  March 1, 2010 to June 24, 2010 and from July 17, 2010 to August 4, 2010.  See 38 U.S.C.A. § 3301(1)(C).  He does not contend that he was ordered to active duty under section 502(f) of title 32 (when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds) for these periods of service.  Id.

The Board recognizes that the agency of original jurisdiction (AOJ) conducted several inquiries with the Department of Defense (DoD) in order to verify the nature of the Veteran's service, to include under title 32.  However, the responses obtained from DoD specifically indicate that the Veteran had no qualifying service under Title 32 U.S.C. § 502(f).  DoD did not address whether the Veteran had qualifying Title 32 service in the National Guard for the purpose of organizing, administering, recruiting, instructing or training the National Guard.  As such, further inquiry is required.

Additionally, the AOJ should obtain the Veteran's service personnel records to confirm the nature of his service from July 2010 to August 2010, June 10, 2010 to June 24, 2010, June 1, 2010 to June 9, 2010, and from March 1, 2010 to May 31, 2010.  The AOJ should review the evidence to determine whether educational assistance benefits are payable to the Veteran an increased rate.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate records custodians in order to obtain the Veteran's service personnel records from his service in the U.S. Army National Guard from March 1, 2010 to June 24, 2010 and from July 17, 2010 to August 4, 2010.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

2. Contact the appropriate source(s), including the Veteran, DoD, and the Veteran's National Guard Unit, to request information regarding all periods of service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service, to specifically include the following dates of service:  March 1, 2010 to June 24, 2010 and from July 17, 2010 to August 4, 2010.  The DoD should specifically consider the contentions of the Veteran that he had full-time service in the National Guard from March 1, 2010 to June 24, 2010 and from July 17, 2010 to August 4, 2010 for the purpose of organizing, administering, recruiting, instructing or training the National Guard.

3. Thereafter, readjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

